IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                        ___________________

                           No. 95-50601
                        ___________________


ELEANOR TAYLOR,                                Plaintiff-Appellant,

                              versus

MCLENNAN COMMUNITY COLLEGE, DENNIS MICHAELS, Dr.,
DEBORAH GARRETT, Dr., RICHARD CORONADO, Mr.,
MIKE JONES, Mr.,
                                             Defendants-Appellees.

_________________________________________________________________

          Appeal from the United States District Court
                for the Western District of Texas
                          (W-94-CV-288)
_________________________________________________________________

                           June 26, 1996


Before BENAVIDES, STEWART and DENNIS, Circuit Judges.

PER CURIAM*:

     Plaintiff-Appellant Eleanor Taylor ("Taylor") appeals the

district court's grant of Defendants-Appellees' motions for summary

judgment and dismissal of Taylor's claims pursuant to 42 U.S.C. §§

1981, 1983, 1985, Title VII, and Texas state claims of intentional

infliction of mental anguish and section 451.001 of the Texas Labor

Code.   After considering the parties' briefs and argument, and

    *
       Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
after reviewing the record on appeal, we affirm substantially on

the basis of the district court's thorough and well-documented

findings of fact and conclusions of law.

     Specifically, we find that summary judgment is appropriate for

the following reasons:

     1.     Race Discrimination and Retaliation:             Taylor fails to

demonstrate that Defendants-Appellees' proffered reasons for her

termination are pretextual.

     2.     Sex Discrimination:        Taylor fails to establish a prima

facie case because she was replaced by another female, and she

fails to show that Defendants-Appellees' articulated reasons for

her termination are pretextual.

     3.     First Amendment Free Speech:            Taylor's complaints were

not of "public concern," but were personal in nature and not

intended to protect the public interest of discrimination free work

places.     Moreover, Taylor's speech interest is outweighed by

Defendants-Appellees' interest in efficient management.                  Finally,

Taylor    fails   to   establish   a       causal   connection   between      her

termination and her speech.

     4.     Due   Process:    Taylor       fails    to   establish   a   liberty

interest because her allegations do not rise to the level of

creating a "badge of infamy," which would destroy her ability to

obtain other employment.       Furthermore, the evidence establishes

that Taylor received sufficient notice of the reasons for her


                                       2
termination, and that she did not request a post-termination

hearing.

     5.     Workers' Compensation:       Taylor fails to demonstrate a

causal link between her filing of a workers' compensation claim for

inhalation of toxic fumes and her termination. Several other

employees   filed   claims   for   the   same   incident   and   were   not

terminated.

     6.     Intentional Infliction of Emotional Distress:        Taylor's

allegations are not "extreme and outrageous," for they occurred

entirely within a normal employment dispute.        Thus, Taylor failed

to prove an element of intentional infliction of emotional distress

under Texas law.

     Accordingly, the judgment of the district court is AFFIRMED.




                                    3